DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-2 & 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,773612. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is disclosing the same structural and functional limitations of a network of rails for a vehicle includes lateral rails that extend primarily along a lateral axis of the vehicle, longitudinal rails that extend primarily along a longitudinal axis of the vehicle, and a circular rail that is positioned at a junction and bisecting between the lateral rails and the longitudinal rails.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dry (US 10,773612).
Regarding claim 1, Dry et al. disclose a network of rails for a vehicle (20, fig 1), comprising: 
a lateral rail (28, fig 1) that extends primarily along a lateral axis of the vehicle (col. 6, lines 28-40); 
a longitudinal rail (36, fig 1) that extends primarily along a longitudinal axis of the vehicle; and 
a circular rail (44, fig 1) that bisects with at least one of the lateral rail and the longitudinal rail.

Regarding claim 2, Dry et al. further disclose the circular rail is positioned at one or more ends of at least one of the lateral rail and the longitudinal rail (shown in fig 2).

Regarding claim 4 & 11, Dry et al. furthermore disclose the lateral rail, the longitudinal rail, and the circular rail are in a generally planar relationship with one another (seen in fig 2).


Regarding claim 6 & 14, in addition Dry et al. disclose a seating assembly (56, fig 1) coupled to the network of rails, wherein the seating assembly is coupled to the network of rails by a plurality of anchors (68, fig 1) that are positioned to permit actuation along the lateral rail, the longitudinal rail, and the circular rail (seen in fig 1).

Regarding claim 7, 15 & 20, Dry et al.  also discloses the plurality of anchors are positioned to permit actuation along the lateral rail (seen in fig 4), the longitudinal rail, and the circular rail without adjusting a longitudinal position or a lateral position of the plurality of anchors relative to one another.

Regarding claim 8, Dry et al. further discloses the plurality of anchors are coupled to an underside of a pair of seat tracks (100, fig 4).

Regarding claim 9, Dry et al. furthermore discloses the pair of seat tracks enable horizontal actuation of the seating assembly along the seat tracks relative to the plurality of anchors (shown in fig 4).

Regarding claim 10, Dry et al. disclose a network of rails for a vehicle, comprising: 

a longitudinal rail (36, fig 1) that extends primarily along a longitudinal axis of the vehicle; and 
circular rails (44, fig 1) that are positioned in a bisecting relationship (shown in fig 2) at one or more ends of the lateral rails and the longitudinal rails.

Regarding claim 12 & 19, in addition, Dry et al. disclose a diameter of the circular rails generally corresponds with a distance between the lateral rails and a distance between the longitudinal rails (see in fig 2).

Regarding claim 13, Dry et al. additionally disclose a seating assembly (56, fig 1) coupled to the network of rails.

Regarding claim 18, Dry et al. disclose a network of rails for a vehicle (20, fig 1), comprising: 
lateral rails (28, fig 1) extending along a lateral axis of the vehicle;
longitudinal rails (36, fig 1) extending along a longitudinal axis of the vehicle; 
circular rails (44, fig 1) positioned in a bisecting relationship at one or more ends of the lateral rails and the longitudinal rails; and
a seating assembly (56, fig 1) coupled to the network of rails by a plurality of anchors (68, fig 1) that are positioned to permit actuation along the network of rails.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchheit discloses a seat mount. Thomaschewski discloses an air aircraft seat.  Hurtner et al. disclose a seat pallet latch. Grimer discloses a boat deck.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612